EXHIBIT 16.1 April 28, 2011 Securities and Exchange Commission treet, N.E. Washington, D.C. 20549-7561 We have read Item 4.01 included in the Form 8-K/A of Santaro Interactive Entertainment Company dated April 28, 2011, to be filed with the Securities and Exchange Commission.We agree with the statements concerning our Firm in such Form 8-K/A; we are not in a position to agree or disagree with other statements of Santaro Interactive Entertainment Company contained therein. /s/ Bernstein & Pinchuk LLP Bernstein & Pinchuk LLP
